NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
      the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210409-U

                                  Order filed August 30, 2022
      ____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      BOURBONNAIS TOWNSHIP, a municipal      )     Appeal from the Circuit Court
      corporation of the State of Illinois, and
                                             )     of the 21st Judicial Circuit,
      STEVEN BISAILLON,                      )     Kankakee County, Illinois,
                                             )
            Plaintiffs-Appellants,           )
                                             )
            v.                               )     Appeal No. 3-21-0409
                                             )     Circuit No. 21-MR-83
      INTERNATIONAL UNION OF OPERATING )
      ENGINEERS OF CHICAGO, ILLINOIS         )
      VICINITY LOCAL NO. 399, and JOHN       )
      WIGMORE,                               )     Honorable
                                             )     Nancy A. Nicholson,
            Defendants-Appellees.            )     Judge, Presiding.
      ___________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court.
            Justices McDade and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The circuit court did not err as a matter of law when it referred the matter to an
                  arbitrator to decide the issue of arbitrability.

¶2          The plaintiffs, Bourbonnais Township, a municipal corporation of the State of Illinois, and

     Steve Bisaillon, Road Commissioner of Bourbonnais (collectively, Bourbonnais), brought a

     declaratory judgment action for a determination as to whether the parties were subject to an
     arbitration clause contained in a Collective Bargaining Agreement (CBA). The defendants,

     International Union of Operating Engineers of Chicago, Illinois Vicinity Local No. 399, and John

     Wigmore (collectively, the Union), argued that the parties were subject to arbitration. The circuit

     court entered an order compelling arbitration. Bourbonnais appeals.

¶3                                              I. BACKGROUND

¶4           On September 8, 2020, Wigmore was hired by the Bourbonnais highway department, and

     the terms of his employment were set forth in the CBA. On November 5, 2020, Bourbonnais

     discharged Wigmore. The Union filed a grievance on Wigmore’s behalf challenging the

     termination on the basis that it violated the terms of the CBA. The Union attempted to advance

     Wigmore’s grievance to arbitration, which Bourbonnais refused. 1 Bourbonnais then brought this

     declaratory judgment action seeking a determination as to whether Wigmore was subject to the

     arbitration clause contained in the CBA.

¶5           The following three provisions of the CBA were invoked:

                              “[Article I,] Section 1.2 Fair Representation. *** All employees who are

                     hired hereafter shall become and remain members in good standing of the Union as

                     a condition of employment on and after the 61st day following the beginning of

                     their employment or on and after the 61st day following the effective date of this

                     Agreement or the date of this Agreement, whichever is the later.”




             1
               Article VII of the CBA provides a “Grievance Procedure” that could result in arbitration. The
     CBA defines a “grievance” as “a complaint arising under and during the term of this Agreement raised by
     an employee of the Union against *** Bourbonnais alleging that there has been an alleged violation,
     misinterpretation of an express written provision of this Agreement.” The CBA provides that step one
     required the employee to submit a grievance to their department head who would render a written response
     to the grievance. If the grievance was not settled, step two required the grievant to submit to their
     Bourbonnais supervisor. If the grievance was not resolved at step two, the parties would undergo arbitration.
                                                          2
                            “Article III Management Rights[.] *** [T]hese rights and authorities

                    include *** to discipline, suspend and discharge employees for just cause

                    (probationary employees without cause) ***.”

                            “Article VI Discipline and Discharge[.] Disciplinary action or measures

                    shall normally include only the following: oral reprimand, written reprimand,

                    suspension and discharge. *** An employee may file a grievance over disciplinary

                    action, but only disciplinary grievances involving suspensions without pay or

                    discharge are subject to arbitration.”

¶6          Reading these provisions together, Bourbonnais argued that Wigmore was terminated on

     his 58th day of employment so he was a probationary employee not subject to the arbitration

     provision. Bourbonnais rationalized that, since Wigmore could be terminated without cause, it

     could not be called upon to justify the termination in arbitration.

¶7          The Union filed a section 2-619(a)(9) motion to dismiss (735 ILCS 5/2-619(a)(9) (West

     2020)) and/or a motion to compel arbitration. The Union argued that compelling arbitration was

     proper because (1) the CBA states that grievances challenging discharge are subject to arbitration;

     (2) the Illinois Uniform Arbitration Act provides that, on application of a party showing an

     arbitration agreement and the opposing party’s refusal to arbitrate, the court shall order arbitration

     unless the opposing party denies the existence of the agreement to arbitrate (710 ILCS 5/2(a) (West

     2020)); and (3) the interpretation of the CBA is within the purview of an arbitrator.

¶8          Following a hearing on the arguments, the court granted the Union’s motion to compel

     arbitration. The court found that it was unclear whether the subject matter of the dispute fell within

     the scope of arbitration and the issue of arbitrability should be decided by the arbitrator.

¶9          Bourbonnais appeals.


                                                       3
¶ 10                                              II. ANALYSIS

¶ 11          The Uniform Arbitration Act (710 ILCS 5/1 et. seq. (West 2020)) provides that parties are

       bound to arbitrate issues that they have agreed to arbitrate. Smola v. Greenleaf Orthopedic

       Associates, S.C., 2012 IL App (2d) 111277, ¶ 16. The United States Supreme Court has held that:

                      “[W]here [a] contract contains an arbitration clause, there is a presumption

                      of arbitrability in the sense that ‘[a]n order to arbitrate [a] particular grievance

                      should not be denied unless it may be said with positive assurance that

                      the arbitration clause is not susceptible of an interpretation that covers the asserted

                      dispute. Doubts should be resolved in favor of coverage.’ ” AT&T Technologies,

                      Inc. v. Communications Workers of America, 475 U.S. 643, 650 (1986)

                      (quoting United Steelworkers of America v. Warrior & Gulf Navigation Co., 363

                      U.S. 574, 582-83 (1960).

¶ 12          When the circuit court is presented with a motion to compel arbitration, the only issue is

       whether an agreement exists to arbitrate the dispute in question. Brookner v. General Motors

       Corp., 2019 IL App (3d) 170629, ¶ 17. Arbitration contracts are interpreted in the same manner

       and according to the same rules as all other contracts. State Farm Fire & Casualty Co. v. Watts

       Regulator Co., 2016 IL App (2d) 160275, ¶ 27.

¶ 13          A three-pronged approach applies to determine whether an agreement exists to arbitrate

       the dispute in question: (1) if it is clear that the dispute falls within the scope of the arbitration

       clause, the court must compel arbitration; (2) if it is clear that the dispute does not fall within the

       scope of the arbitration clause, the court must deny the motion to compel arbitration; and (3) if it

       is unclear or ambiguous whether the dispute falls within the scope of the arbitration clause, the

       matter should be referred to the arbitrator to determine arbitrability. Guarantee Trust Life


                                                         4
       Insurance Co. v. Platinum Supplemental Insurance, Inc., 2016 IL App (1st) 161612, ¶ 26; see

       MHR Estate Plan, LLC v. K & G Partnership, 2016 IL App (3d) 150744, ¶ 20. If the court decides

       the issue without making any factual findings, such as here, our review is de novo. Federal Signal

       Corp. v. SLC Technologies, Inc., 318 Ill. App. 3d 1101, 1105 (2001).

¶ 14           Bourbonnais argues that because Wigmore was a probationary employee and he could be

       terminated without cause (relying on Articles I and III of the CBA), arbitration is unavailable to

       him. 2 In other words, if an employee can be terminated without cause, it would be illogical for the

       CBA to provide for arbitration, as the termination would need no justification.

¶ 15           First, we note that “[w]hether an arbitration agreement encompasses a particular issue is to

       be determined without consideration of the merits of the issue claimed to be arbitrable.” United

       Cable Television Corp. v. Northwest Illinois Cable Corp., 128 Ill. 2d 301, 307 (1989); see Henry

       Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (“[a] court has no business

       weighing the merits of the grievance because the agreement is to submit all grievances to

       arbitration, not merely those which the court will deem meritorious” (Internal quotation marks

       omitted.)). Second, we agree with the circuit court and find that it is unclear or ambiguous whether

       this dispute falls within the arbitration clause. This ambiguity is demonstrated by the well-

       articulated arguments raised by the parties and when reading the CBA as a whole. Therefore, the

       matter must be referred to the arbitrator to decide arbitrability. City of Naperville v. Illinois

       Fraternal Order of Police, Labor Council, F.O.P. Lodge No. 42, 2013 IL App (2d) 121071, ¶ 15.

       This conclusion is consistent with the purpose of arbitration by employing the arbitrator’s skilled




               2
                 The Union argues that Bourbonnais failed to raise this argument below, and thus, has forfeited it
       for appellate review. We find that Bourbonnais sufficiently raised this argument before the circuit court
       when it argued in response to the Union’s motion that it was “being called upon to justify a termination that
       requires no justification.”
                                                            5
       judgment to resolve the ambiguity. Id.

¶ 16          Bourbonnais contends that referring the matter to the arbitrator would preclude it from

       seeking judicial review of the arbitrator’s decision because its decision is binding. It cites section

       7.4 of the CBA, which provides that “[a]ny decision or award of the arbitrator rendered within the

       limitations of this Section 7.4 shall be final and binding upon the Township of Bourbonnais, Union

       and the employees covered by this Agreement.” While it is true that the CBA provides that the

       arbitrator’s decision is binding, this section also provides that the arbitrator’s decision must be

       rendered within its authority, and where an arbitrator decides the question of arbitrability, it is

       subject to judicial review. See Salsitz v. Kreiss, 198 Ill. 2d 1, 13-14 (2001) (collecting cases).

¶ 17           Finally, we address the pending motion before this court. The Union filed a motion to

       strike Bourbonnais’s reply brief that we ordered to be taken with the case. Bourbonnais’s reply

       brief does not address the aforementioned arguments. Instead, Bourbonnais stated that the Illinois

       Labor Relations Board (Board) has since entered a dismissal of unfair labor practice charges

       finding in favor of Bourbonnais and against the Union. The Board’s decision was entered the same

       day Bourbonnais filed its opening brief in this matter. Bourbonnais has submitted the Board’s

       decision to this court for consideration, which concluded that the charge “should be deferred until

       the parties have exhausted the contractual grievance procedure.” Regardless, Bourbonnais focuses

       on the following language contained in the order:

                      “This charge presents an isolated case wherein [Bourbonnais] refused to process a

                      grievance based on its contractual interpretation that probationary Unit members

                      are not entitled to arbitration proceedings. Therefore, [Bourbonnais’s] actions do

                      not rise to the level of an unfair labor practice, and the question of the validity of

                      the grievance in question is a function of the Illinois courts.” (Emphasis added.)


                                                         6
       Bourbonnais also argues that res judicata applies “in that [the Union] has, in bad faith, filed new

       charges which are or could have been litigated in the first Illinois Labor Relations Board Decision.”

¶ 18           First, this court cannot consider the Board’s decision. The introduction of new evidence on

       appeal is improper, and we decline to consider any evidence that was not first presented before the

       circuit court. In re Marriage of Micheli, 2014 IL App (2d) 121245, ¶ 21.

¶ 19           Second, Bourbonnais’s method of bringing this to the court’s attention is injudicious.

       Illinois Supreme Court Rule 341(j) provides that the reply brief “shall be confined strictly to

       replying to arguments presented in the brief of the appellee and need contain only Argument.” Ill.

       S. Ct. R. 341(j) (eff. Oct. 1, 2020). Points not argued in the opening brief are forfeited and shall

       not be raised in the reply brief, oral argument, or petition for rehearing. Ill. S. Ct. R. 341(h)(7) (eff.

       Oct. 1, 2020). Here, Bourbonnais forfeited this argument. We grant the Union’s motion to strike

       Bourbonnais’s reply brief and admonish counsel that the matter should have been addressed by

       motion practice.

¶ 20                                           III. CONCLUSION

¶ 21           For the foregoing reasons, the judgment of the circuit court of Kankakee County is

       affirmed.

¶ 22           Affirmed.




                                                           7